Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-7 and 11-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hirota (US20050121438).
Regarding claim 1, Hirota discloses an induction heating device for heating an object, the induction heating device comprising: a resonance circuit including a heating coil ([0170] induction heating coil 101) and a condenser ([00183] resonant capacitor 102 g); an inverter configured to supply power to the resonance circuit ([0182] inverter circuit 102); a detector configured to detect a value related to a movement of the object ([0185] movement detection section 5706); and at least one processor configured to: ([0228] microcomputer 112 has the control section 104) identify whether the object is moved based on the value detected by the detector ([0201] the first movement detection section 106 calculates the gradient (time differential value) ΔI of the power source current detected by the output detection section 103; the first movement detection section 106 determines that the object 110 has moved), and upon determining that the object is moved, lower a driving frequency of the inverter and an output of the inverter ([0259] the second movement detection section 1201 determines that the object 110 has moved in the first output fixation mode, the driving frequency of the inverter circuit 102 is lowered).
Regarding claim 2, Hirota discloses the induction heating device of claim 1, wherein the at least one processor is further configured to: lower the driving frequency of the inverter and the output of the inverter to maintain an impedance of the resonance circuit while lowering a heating capacity of the induction heating device ([0259] the control section 104 lowers the control value to be output (the control value is changed so that the output of the inverter circuit 102;  the driving frequency of the inverter circuit 102 is lowered, which would maintain the impedance of the resonance circuit).
Regarding claim 3, Hirota discloses the induction heating device of claim 1, wherein upon determining that the object is moved ([0201] the first movement detection section 106 determines that the object 110 has moved), the at least one processor is further configured to: compare the driving frequency of the inverter with a frequency setting value ([0201] the first movement detection section 106 calculates the gradient (time differential value) ΔI of the power source current detected by the output detection section 103; the first movement detection section 106 determines that the object 110 has moved), and in response to the driving frequency of the inverter being larger than the frequency setting value, lower the driving frequency of the inverter by a preset frequency ([0259] the control section 104 lowers the control value to be output (the control value is changed so that the output of the inverter circuit 102;  the driving frequency of the inverter circuit 102 is lowered).
Regarding claim 4, Hirota discloses the induction heating device of claim 3, wherein the at least one processor is further configured to lower the driving frequency of the inverter by the preset frequency until the driving frequency of the inverter becomes lower than or equal to the frequency setting value ([0266] the control section 104 reduces the control value (power) P by the predetermined control value ΔP2 (it is possible that ΔP2=ΔP1); the driving frequency of the inverter circuit 102 is decreased; as the power is decreased by a predetermined value, the frequency would be decreased by a predetermined value).
Regarding claim 5, Hirota discloses the induction heating device of claim 1, wherein upon determining that object is moved, the least one processor is further configured to: compare the output of the inverter with an output setting value, and in response to the output of the inverter being larger than the output setting value ([0201] the first movement detection section 106 calculates the gradient (time differential value) ΔI of the power source current detected by the output detection section 103), lower the output of the inverter by a preset output ([0266] the control section 104 reduces the control value (power) P by the predetermined control value ΔP2 (it is possible that ΔP2=ΔP1); reducing the output of the inverter).
Regarding claim 6, Hirota discloses the induction heating device of claim 5, wherein the at least one processor is further configured to lower the output of the inverter by the preset output until the output of the inverter becomes lower than or equal to the output setting value ([0266] the control section 104 reduces the control value (power) P by the predetermined control value ΔP2 (it is possible that ΔP2=ΔP1); reducing the output of the inverter).
Regarding claim 7, Hirota discloses the induction heating device of claim 1, wherein the resonance circuit includes a compound resonance circuit including a series resonance circuit and a parallel resonance circuit (Fig. 32 the induction heating coil 101 and the resonant capacitor 102 g in series, also in parallel to smoothing capacitor 102 b), and wherein the at least one processor is further configured to control the driving frequency of the inverter for the parallel resonance circuit to operate near a resonance frequency ([0191-0192] resonance current flows into a closed circuit including the first switching element 102 c (or the first diode 102 e), the induction heating coil 101, the resonant capacitor 102 g, and the second smoothing capacitor 102 b. a high-frequency current of about 20 kHz flows into the induction heating coil 10).
Regarding claim 11, Hirota discloses A method of controlling an induction heating device including a resonance circuit including a heating coil ([0170] induction heating coil 101) and a condenser for heating an object ([00183] resonant capacitor 102 g); and an inverter for supplying power to the resonance circuit ([0182] inverter circuit 102); the method comprising detecting, by a detector, a value related to a movement of the object ([0185] movement detection section 5706); determining whether the object is moved based on the value detected by the detector ([0201] the first movement detection section 106 calculates the gradient (time differential value) ΔI of the power source current detected by the output detection section 103; the first movement detection section 106 determines that the object 110 has moved), and upon determining that the object is moved, lowering a driving frequency of the inverter and an output of the inverter ([0259] the second movement detection section 1201 determines that the object 110 has moved in the first output fixation mode, the driving frequency of the inverter circuit 102 is lowered).
Regarding claim 12, Hirota discloses the induction heating device of claim 11, wherein the lowering of the driving frequency of the inverter and the output of the inverter includes lowering the driving frequency of the inverter and the output of the inverter to maintain an impedance of the resonance circuit while lowering a heating capacity of the induction heating device ([0259] the control section 104 lowers the control value to be output (the control value is changed so that the output of the inverter circuit 102;  the driving frequency of the inverter circuit 102 is lowered, which would maintain the impedance of the resonance circuit).
Regarding claim 13, Hirota discloses the induction heating device of claim 11, wherein the lowering of the driving frequency of the inverter and the output of the inverter includes: upon determining that the object is moved, comparing the driving frequency of the inverter with a frequency setting value ([0201] the first movement detection section 106 determines that the object 110 has moved, [0201] the first movement detection section 106 calculates the gradient (time differential value) ΔI of the power source current detected by the output detection section 103; the first movement detection section 106 determines that the object 110 has moved), and in response to the driving frequency of the inverter being larger than the frequency setting value, lowering the driving frequency of the inverter by a preset frequency ([0259] the control section 104 lowers the control value to be output (the control value is changed so that the output of the inverter circuit 102;  the driving frequency of the inverter circuit 102 is lowered).
Regarding claim 14, Hirota discloses the induction heating device of claim 13, wherein the lowering of the driving frequency of the inverter and the output of the inverter includes lowering the driving frequency of the inverter by the preset frequency until the driving frequency of the inverter becomes lower than or equal to the frequency setting value ([0266] the control section 104 reduces the control value (power) P by the predetermined control value ΔP2 (it is possible that ΔP2=ΔP1); the driving frequency of the inverter circuit 102 is decreased; as the power is decreased by a predetermined value, the frequency would be decreased by a predetermined value).
Regarding claim 15, Hirota discloses the induction heating device of claim 11,  wherein the lowering of the driving frequency of the inverter and the output of the inverter includes: upon determining that object is moved, comparing the output of the inverter with an output setting value ([0201] the first movement detection section 106 calculates the gradient (time differential value) ΔI of the power source current detected by the output detection section 103), in response to the output of the inverter being larger than the output setting value, lowering the output of the inverter by a preset output ([0266] the control section 104 reduces the control value (power) P by the predetermined control value ΔP2 (it is possible that ΔP2=ΔP1); reducing the output of the inverter).
Regarding claim 16, Hirota discloses the induction heating device of claim 15, wherein the lowering of the driving frequency of the inverter and the output of the inverter includes lowering the output of the inverter by the preset output until the output of the inverter becomes lower than or equal to the output setting value ([0266] the control section 104 reduces the control value (power) P by the predetermined control value ΔP2 (it is possible that ΔP2=ΔP1); reducing the output of the inverter).
Regarding claim 17, Hirota discloses the induction heating device of claim 11, wherein the resonance circuit includes a compound resonance circuit including a series resonance circuit and a parallel resonance circuit (Fig. 32 the induction heating coil 101 and the resonant capacitor 102 g in series, also in parallel to smoothing capacitor 102 b), and wherein the method further comprises controlling the driving frequency of the inverter for the parallel resonance circuit to operate near a resonance frequency ([0191-0192] resonance current flows into a closed circuit including the first switching element 102 c (or the first diode 102 e), the induction heating coil 101, the resonant capacitor 102 g, and the second smoothing capacitor 102 b. a high-frequency current of about 20 kHz flows into the induction heating coil 10).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hirota (US20050121438) as applied to claims 1 and 11 above, and further in view of Oh (US20200337120) with priority to KR102040221.
Regarding claims 8 and 18, Hirota teaches induction heating device of claim 7 and the method of claim 17, but is silent on wherein the resonance circuit is switchable between a series resonance circuit and a complex resonance circuit by on and off operations of a switch, and wherein the at least one processor is further configured to control the switch for the resonance circuit to operate as the series resonance circuit or as the compound resonance circuit.
However, Oh teaches the resonance circuit is switchable between a series resonance circuit and a complex resonance circuit by on and off operations of a switch ([0077-0078] relay (R) may selectively connect the second snubber capacitor (CS2) to the DC link capacitor 200 or the resonance capacitor (Cr); Fig. 4 based on connection of relay R, the circuit is a series circuit or a parallel circuit), and wherein the at least one processor is further configured to control the switch for the resonance circuit to operate as the series resonance circuit or as the compound resonance circuit ([0094] the controller controls the relay R ; Fig. 4 based on connection of relay R, the circuit is a series circuit or a parallel circuit).
Hirota and Oh are considered to be analogous to the claimed invention because they are in the same field of induction cooking devices. It would have been obvious to have modified Hirota to incorporate the teachings of Oh to have a resonance circuit be switchable between a series and complex resonance circuit in order to have a resonance point be lowered, and a resonance frequency be lowered by the connection of the snubber capacitor or resonance capacitor (Oh [0094]).

Claims 9, 10, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hirota (US20050121438) as applied to claims 1 and 11 above, and further in view of Ide (JP2009087545).
Regarding claims 9 and 19, Hirota teaches induction heating device of claim 1 and the method of claim 11, wherein the detector configured to detect a current flowing through the heating coil ([0184] output detection section 103  detects the current which the inverter circuit 102 inputs from the commercial power source 109, which is output to coil 101), but is silent on an ammeter, wherein the at least one processor is further configured to identify that the object is moved in response to a value of the current detected by the ammeter exceeding a reference current value.
However, Ide teaches wherein the at least one processor is further configured to identify that the object is moved in response to a value of the current detected by the ammeter exceeding a reference current value ([0011]  ammeter being the current detecting means, a difference in an abnormal value is generated between the current detection means CT 1 and the current detection means CT 1, when the abnormal value or the difference becomes equal to or larger than a predetermined value, a predetermined treatment is performed).
Hirota and Ide are considered to be analogous to the claimed invention because they are in the same field of induction cooking devices. It would have been obvious to have modified Hirota to incorporate the teachings of Ide to have an ammeter to detect current exceeding a reference value in order to ensure the induction heating coil and the workpiece have not come into contact with each other (Ide [0004]).
Regarding claims 10 and 20, Hirota teaches induction heating device of claim 1 and the method of claim 11, wherein the detector configured to detect a current flowing through the heating coil ([0184] output detection section 103  detects the current which the inverter circuit 102 inputs from the commercial power source 109, which is output to coil 101), wherein the at least one processor is further configured to identify whether the object is moved based on the output of the inverter and a value of the current detected by the ammeter ([0086] the movement of the object is detected based on the change in the gradient of the coil current flowing through the induction heating coil; output detection section may detect the magnitude of the output of the inverter circuit directly).
However, Ide teaches an ammeter ([0011] ammeter).
It would have been obvious to have modified Hirota to incorporate the teachings of Ide to have an ammeter in order to ensure the induction heating coil and the workpiece have not come into contact with each other (Ide [0004]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL RHUE whose telephone number is (571)272-4615. The examiner can normally be reached Monday - Friday, 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5712724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL H RHUE/Examiner, Art Unit 3761                                                                                                                                                                                                        11/14/2022

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761